DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher McDonald, Reg. No. 41,533, on May 2, 2022.
The application has been amended as follows: 
Claims 1 – 11 have been cancelled. 
Claim 12 has been amended to read:
	A disc package for a centrifuge rotor of a centrifugal separator adapted for separation of components in a supplied medium and comprising: 
	a plurality of separating discs 
	an inner surface and an outer surface; 
	a plurality of distance members, wherein each distance member is formed by a pressed mark extending radially, the plurality of distance members separated from one another in a circumferential direction to form a plurality of sections; and BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 16/093,480Docket No.: 6515-0179PUS1 Reply to Office Action of February 03, 2022Page 4 of 9 
	a guiding arrangement comprising a number of index positions for providing indexing of the disc in the disc package in a rotational position, 
	wherein the number of index positions are different than the number of the plurality of sections, and 
	wherein the number of index positions are 8-25, and 
	wherein the separating disc extends around an axis of rotation and has a tapering shape along the axis of rotation 
	wherein a separating disc of the plurality of separating discs is rotationally displaced in relation to immediately adjacent discs of the plurality of separating discs so that spaces are formed between the plurality of separating discs in the disc package, 
	wherein the height of said spaces is defined by the pressed marks, 
	wherein the rotational displacement is provided by the [[a]] guiding arrangement in each separating disc of the plurality of separating discs comprising the [[a]] number of index positions.
Claim 21 has been amended to read:
	A disc package for a centrifuge rotor of 
	a plurality of separating discs, which are stacked on each other in the disc package, each disc of the plurality of separating discs comprising:
	an inner surface and an outer surface, an upper edge and a lower edge; 
	a plurality of distance members, the plurality of distance members equally separated from one another in a circumferential direction by a first angle; and BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 16/093,480Docket No.: 6515-0179PUS1 Reply to Office Action of February 03, 2022Page 5 of 9 
	a plurality of index positions for providing indexing of the disc in the disc package in a rotational position equally separated from one another in the circumferential direction by a second angle, wherein the first angle is different than the second angle,
	wherein a separating disc of the plurality of separating discs is rotationally displaced in relation to immediately adjacent discs of the plurality of separating discs so that spaces are formed between the plurality of separating discs in the disc package, 
	wherein the height of said spaces is defined by the distance members, 
	wherein the rotational displacement is provided by the guiding arrangement in each separating disc of the plurality of separating discs comprising the number of index positions.

Allowable Subject Matter
Claims 12 – 15 and 21 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous office action (Non-Final Rejection mailed February 3, 2022), claims 12 – 15 were indicated to include allowable subject matter. In the above examiner’s amendment claim 12 has been amended to remove the dependence from claim 1 such that it is in proper independent form. Claim 12 is allowed for the same reasoning as discussed in the previous office action. Claims 13 – 15 depend from claim 12 and are allowed for at least the same reason as claim 12. 
	In the above examiner’s amendment, claim 21 has been amended similarly to claim 12 to claim a disc package were a separating disc is rotationally displaced in relation to immediately adjacent discs. Claim 21 is now allowed for the same reasoning as claim 12. Claims 22 and 23 depend from claim 21 and are allowed for at least the same reason as claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773